Citation Nr: 1754473	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from October 2009 to December 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2013 and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in June 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claim will be considered on the basis of the current record. 

The United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Veteran stated in his September 2011 Statement in Support of Claim that he has depression and panic attacks every day.  The Board therefore finds that, pursuant to Clemons, the Veteran's claim seeking service connection for PTSD is more accurately characterized as one for any acquired psychiatric disorder and has recharacterized the issue accordingly.  23 Vet. App. at 1.

The record reflects the Veteran has recently perfected an appeal of claims seeking service connection for ringworm and toenail fungus.  However, in his August 2017 VA Form 9, Substantive Appeal, he requested a videoconference hearing before the Board.  As that hearing has not yet been scheduled, the appeal of those issues is not ready for adjudication and will not be addressed by the Board at this time.

The issues seeking service connection for an acquired psychiatric disorder and neck injury on the merits are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Acquired Psychiatric Disorder

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that additional development is required.  At the June 2017 Board hearing, the Veteran indicated he received mental health treatment from Dr. Thompson, a private treatment provider, in 2011 in Denton, Texas.  The record contains no treatment records from Dr. Thompson and the Veteran did not submit such records during the 60-day abeyance period provided by the Board for submission of such records.  However, since these records may be pertinent to the Veteran's claim, the Veteran should be provided with another opportunity to submit these records or an authorization for VA to obtain the records.  See 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-5)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 
In the Veteran's Statement in Support of Claim for PTSD received in September 2011, the Veteran indicated that a stressor event occurred at Fort Benning in October 2009 to December 2009.  The Veteran did not actually describe a stressor event but instead listed disabilities and losses he has suffered, including the loss of a child and loss of a home.  He has not provided further details regarding whether the loss of child or loss of home occurred during his service and are his alleged stressor events.  The Veteran testified at his June 2017 Board hearing that he cannot remember a specific stressor event, but that he has "flashbacks type thing."  Furthermore, the Veteran submitted a second Statement in Support of Claim for PTSD Secondary to Personal Assault in September 2011, but he did not provide a description of a personal assault that occurred.  On remand, further development of a detailed stressor event, and clarification of whether the stressor event involved a personal assault in accordance with 38 C.F.R. § 3.304(f)(5), is necessary. 

II.  Neck Injury

The Veteran contends he is entitled to service connection for a neck injury.  

In a March 2014 statement the Veteran stated he began having neck pain during basic training, and that he continues to have neck pain.  The Veteran stated in his September 2015 Notice of Disagreement that he "cannot turn to the left or left down without having sharp pain in the middle of [his] neck."  In his VA Form 9, Substantive Appeal, in August 2016, the Veteran stated a doctor at Fort Benning said he should get a general discharge for his neck.  At his June 2017 Board hearing, the Veteran stated he had a "few falls" while in training and may have pulled something in his neck.  The Veteran stated he continues to have issues on the right side of his neck.  In addition, the Veteran stated he has not received any treatment for his neck injury because he has not had insurance since he left the military.  

Notably, service treatment records are silent as to a neck injury.  However, the Veteran is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that a Veteran is competent to report on that of which he has personal knowledge).  The Veteran has consistently stated he had some falls in service, and that he has continued to experience symptoms of neck pain since those falls.  A VA examination is therefore warranted to determine if the Veteran has a current neck disability, and if so, to determine the etiology of any current neck disability.  See 38 C.F.R. § 3.159(c)(4) (stating that a VA examination is warranted where there is evidence of persistent or recurrent symptoms of disability that may be associated with service or service-connected disability).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran complete notice with respect to a claim of entitlement to service connection for PTSD, including development of the Veteran's in-service stressor under 38 C.F.R. § 3.304(f) and whether the stressor is based on personal assault under the provisions of 38 C.F.R. § 3.304(f)(5).  Ask the Veteran to provide further details regarding stressors identified in his September 2011 VA Form 21-0781 regarding loss of a child and loss of home and whether these events occurred during his service.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file any identified relevant private medical records, to include from Dr. Thompson in Denton, Texas around 2011.  All attempts to secure these records must be documented in the record.  If any records requested are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination with an appropriate clinician to address the nature and etiology of any neck disability. 

After completing all indicated tests and studies, the examiner is to answer the following questions:

a)  Provide a diagnosis for any neck disability that has existed during the pendency of the claim (since March 2013).  

b)  If a diagnosis of a neck disability results, the examiner should opine whether it is at least as likely as not (50% or greater probability) that any diagnosed neck disability is related to the Veteran's service.

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case for each relevant issue, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





